Filed 9/13/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 207







In the Interest of I.N., a child



Ashley Lil, L.S.W., Cass County 

Social Services, 		Petitioner and Appellee



v.



I.N., child; John Doe, father, 		Respondents



and



T.N., mother, 		Respondent and Appellant 







No. 20180291







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judicial Referee.



AFFIRMED.



Per Curiam.



Pam H. Ormand, Assistant State’s Attorney, Fargo, ND, for petitioner and appellee; submitted on brief.



Jay R. Greenwood, Fargo, ND, for respondent and appellant, appeared on brief.  No appearance at oral argument.

Interest of I.N.

No. 20180291



Per Curiam.

[¶1]	
T.N. appealed from a juvenile court order terminating her parental rights to I.N. The juvenile court found I.N. is deprived, the conditions and causes of the deprivation are likely to continue, and I.N. has suffered or will probably suffer serious physical, mental, or emotional harm. On appeal, T.N. argues there was not clear and convincing evidence to support a termination of her parental rights. We conclude the juvenile court’s findings are supported by clear and convincing evidence and are not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen